Citation Nr: 0931536	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that continued a zero percent 
(noncompensable) rating for hemorrhoids.    

A personal hearing before a member of the Board requested by 
the Veteran was scheduled in April 2008; however, the Veteran 
did not show for the hearing or request a postponement.  His 
representative stated that the Veteran wished to cancel his 
hearing.  Accordingly, his request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The Board remanded the claim in May 2008 for additional 
development.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's 
hemorrhoid disability has been characterized as mild and 
treated with over-the-counter medication.  It has been 
manifested by occasional bleeding and discomfort.  The 
Veteran's hemorrhoids are not large or thrombotic, and 
without persistent bleeding, secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.   As part of this assistance, VA 
is required to notify a claimant of what the claimant must do 
to substantiate his or her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By a letter dated in August 2003, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the August 2003 notice letter cited above, and in a June 
2008 letter that specifically informed the Veteran of the 
criteria for a rating in excess of 0 percent for his 
hemorrhoid disability.  He was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the his 
employment and daily life.  He was also informed that should 
an increase in disability be found, a disability rating would 
be determined by applying the relevant diagnostic codes; and 
examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was provided notice of the 
applicable relevant diagnostic code provisions in the 
aforestated various correspondence from VA, and the issue was 
thereafter readjudicated by way of the July 2009 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, and VA medical treatment records have been obtained.  
The Veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

The Veteran contends that his hemorrhoid disability is worse 
than reflected by the noncompensable rating assigned.  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

A rating decision in December 1996 granted service connection 
for hemorrhoids evaluated as zero percent disabling effective 
in August 1996.  Service medical records show treatment in 
July 1975 for slight external hemorrhoids.

At a VA examination for hemorrhoids in August 2003, the 
Veteran reported that while working as a mechanic doing heavy 
lifting and straining the hemorrhoids would come down and 
occasionally bleed.  He also noticed the hemorrhoids would 
come down during bowel movements if he had a constipated 
stool.  He had been more symptomatic in the prior several 
weeks due to pain medication causing constipation.  Physical 
examination revealed no external hemorrhoids on the date of 
examination.  There were internal hemorrhoids with extreme 
tenderness.  There were no chronic skin changes around the 
perianal area and there was no evidence of blood.  The 
examiner noted the Veteran's hematocrit in August 2003 was 
slightly low; however, it was reflective of recent surgery 
rather than the chronicity of any rectal bleed.  The 
impression was internal hemorrhoids.  

VA treatment reports from the Jackson, Mississippi VA Medical 
Center for a period from August 2001 to July 2004 are 
negative for any treatment for the Veteran's hemorrhoid 
condition.  

VA treatment reports from the Jackson VA Medical Center for 
the period from July 2004 to June 2008 show in October 2004 a 
clinical finding of external hemorrhoids and "hem okay".  
In July 2007, the Veteran reported his hemorrhoids were 
stable with an over-the-counter cream and suppository.  On 
examination he had a small external hemorrhoid and his 
hematest was negative.  In June 2008 when seen for follow up 
for hemorrhoids the Veteran reported he was doing well.  His 
past medical history included stable hemorrhoids and 
medication.  He denied weight change, diarrhea, constipation 
or abdominal pain.  The impression was hemorrhoids. 

At a VA examination for hemorrhoids in February 2009, the 
Veteran stated he continued to have problems with his 
hemorrhoids after straining, lifting heavy objects or 
episodes of constipation.  He denied any bleeding or rectal 
pain.  He reported that his hemorrhoids would come down two 
to three times over a six month period.  He denied loss of 
sphincter control, fecal leakage or involuntary bowel 
movements after straining on urination.  He denied the use of 
pads.  He was employed as a mechanic and stated lifting heavy 
objects in the course of his work might aggravate his 
hemorrhoids but denied any impact with his work from his 
hemorrhoids.  He denied being incapacitated by this 
condition.  He stated his condition did not restrict him from 
doing his chores at home.  Functionally, the Veteran was 
independent in activities of daily living, transfers, and 
ambulation.  

On examination there was no evidence of fecal leakage.  There 
was a mild case of external hemorrhoids with two external 
hemorrhoids.  There were no obvious signs of bleeding, 
thrombosis, or fissures.  There was a normal rectal tone.  
There were no internal hemorrhoids.  Clinical test findings 
of a complete blood count were recorded.  The impression was 
mild external hemorrhoids.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a compensable rating for 
hemorrhoids is not established.

Internal or external hemorrhoids warrant a noncompensable 
rating where there are mild or moderate hemorrhoids.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  38 C.F.R. § 4.114, DC 7336.

The Veteran's symptoms include occasional coming down of his 
hemorrhoids, but there is no evidence of thrombosis, large 
hemorrhoids, or persistent bleeding with secondary anemia, or 
with fissures to warrant a compensable rating.  The evidence 
does not show the Veteran has large hemorrhoids.  On 
examination in August 2003, there were internal hemorrhoids 
with extreme tenderness and no external hemorrhoids.  In 
October 2004, he had external hemorrhoids and in July 2007, 
he had a small external hemorrhoid.  At the February 2009 
examination, the Veteran had mild external hemorrhoids and no 
internal hemorrhoids.  There is no evidence of persistent 
bleeding with secondary anemia.  The Veteran reported 
occasionally bleeding at an August 2003 VA examination and 
denied any bleeding at a February 2009 VA examination.  At 
both examinations, there was no evidence of bleeding, and 
hematests in October 2004 and June 2007 were negative.  There 
were no signs of thrombosis or fissures.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
hemorrhoids, but, as discussed above, findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment. While the 
Veteran stated that lifting heavy objects in the course of 
his work might aggravate his hemorrhoids, he denied any 
impact with his work from his hemorrhoids.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

The weight of the credible evidence demonstrates that the 
Veteran's hemorrhoids do not warrant a compensable rating.  
Staged ratings are not indicated in this case, as the Board 
finds the preponderance of the credible evidence demonstrates 
that the Veteran's hemorrhoids have consistently warranted no 
more than a noncompensable percent rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  As the preponderance of 
the evidence is against the claim, the "benefit of the doubt" 
rule is not applicable, 







and the Board must deny the claim for a compensable rating 
for hemorrhoids.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


